                                           Case 3:17-cv-07210-SK Document 122 Filed 10/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                       Case No. 17-cv-07210-SK
                                         al.,
                                   8
                                                        Plaintiffs,                          ORDER REGARDING PROTECTIVE
                                   9                                                         ORDER
                                                 v.
                                  10
                                         ELISABETH DEVOS, et al.,                            Regarding Docket No. 118
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has ordered Defendants to produce a complete list of the names of the members
                                  14   of the class certified by the Court on October 15, 2018, along with physical and electronic
                                  15   addresses. (Dkt. 118.) The Court will enter a protective order to safeguard the sensitive
                                  16   information of the class members. Therefore, the Court HEREBY ORDERS the parties to meet
                                  17   and confer regarding the form of such protective order no later than October 18, 2019. The Parties
                                  18   shall submit either a stipulated protective order or, in the event they cannot agree, separate
                                  19   proposed protective orders, no later than October 23, 2019.
                                  20          IT IS SO ORDERED.
                                  21   Dated: October 9, 2019
                                  22                                                    ______________________________________
                                                                                        SALLIE KIM
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
